Citation Nr: 9909430	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1959 to 
February 1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 20 
percent rating for a left knee disorder.  The veteran 
testified at a personal hearing and in a subsequent decision, 
the hearing officer denied a rating in excess of 20 percent.  
The veteran appealed the decision to the Board.  In a May 
1998 decision, the Board also denied a rating in excess of 20 
percent for the veteran's left knee disorder.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In October 1998, while 
the case was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's May 
1998 decision and that the issue be remanded to the Board for 
consideration in light of a recent General Counsel opinion 
issued in August 1998, more than two months after the Board's 
decision.  In a November 1998 order, the Court granted the 
motion, vacated the Board's May 1998 decision and returned 
the case to the Board for further action.  

In a January 1999 letter, the Board notified the veteran that 
he had 30 days to submit additional evidence and argument in 
support of his claim in accordance with the directive 
outlined in the joint motion.  No additional evidence was 
received and no further argument was presented in the 
informal hearing presentation completed by the veteran's 
representative in March 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran's left knee disorder is manifested by slight 
lateral instability, and x-ray evidence of osteoarthritis 
with almost full range of motion and pain on motion 
demonstrated.   


CONCLUSION OF LAW

A rating in excess of 20 percent for a left knee disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that the veteran slipped 
and fell during basic training, injuring his left knee.  
Internal derangement of the left knee was diagnosed.  He was 
hospitalized for several months and underwent an arthrotomy.  
After a two week "trial" duty period, it was concluded that 
his symptoms had not resolved and he was discharged based on 
a Medical Board recommendation.  

On VA examination in March 1996, the veteran reported that 
weather changes and cold bothered his knee, that he walked 
with a limp because of knee pain, and that climbing steps 
caused knee pain.  Clinical examination revealed no joint 
effusion and a minimally positive drawer sign that was not 
pathologic.  The medial joint line was tender to valgus 
stress; McMurray and Lachman tests were negative.  The 
patella was mobile with patellofemoral crepitus palpable.  
There was also patellar pain on motion with active knee 
flexion and extension.  No swelling or deformities were noted 
but mild anterior drawer was indicated.  Range of motion was 
from 0 degrees in extension to 130 degrees in flexion.  X-
rays of the knee revealed mild medial compartment narrowing, 
mild to moderate distal femur spurring, and proximal tibial 
and patellar spurring.  The diagnosis was moderate 
osteoarthritis of the left knee, status post left medial 
meniscectomy.  

At a personal hearing in May 1997, the veteran testified that 
he took several medications for his left knee pain, but did 
not wear a knee brace.  He related that he was unemployed and 
had been since he hurt his shoulder at work in 1985.  He also 
reported that the left knee pain caused him to give up 
hunting.  He was not able to walk or stand for long periods 
of time because of knee pain and swelling, his knee buckled 
and gave out occasionally, and he experienced a hard dull 
pain in the knee.

In a letter dated in May 1997, Robert H. Baker, M.D., a 
private physician, noted that he saw the veteran on one 
occasion for left knee pain with a chief complaint of left 
knee pain, particularly with activity.  Physical examination 
at that time revealed a full range of motion with no 
crepitus.  There was no effusion, and all ligaments were 
intact.  There was tenderness over the medial joint line.  X-
rays of the knee revealed mild osteoarthritic changes 
involving the medial and lateral joint spaces.  Dr. Baker 
opined that the osteoarthritic changes were probably a direct 
result of the veteran's knee injury in service.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  See 
also, Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(38 C.F.R. § 4.40 does not require a separate rating for 
pain, but the impact of pain must be considered in making a 
rating determination).  However, in Johnson v. Brown, 9 Vet. 
App. 7 (1996), the Court noted that, since Diagnostic Code 
5257 (impairment of the knee) was not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  However, it was noted that a 
separate rating must be based on additional disability.  
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  However, if the veteran did 
not at least meet the criteria for a zero percent rating 
under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

In a subsequent opinion issued in August 1998, the General 
Counsel reiterated that a separate rating for limitation of 
motion due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, it 
was also concluded that the availability of a separate rating 
based on x-ray evidence of arthritis must also be considered 
in light of 38 C.F.R. § 4.59 which contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology."  Therefore, even if a 
claimant technically has full range of motion, but that 
motion is inhibited by pain, a compensable rating for 
arthritis would be available under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  Nonetheless, absent x-ray findings of 
arthritis, limitation of motion under Diagnostic Codes 5260 
and 5261 would be applied, and a claimant's painful motion 
may add to the actual limitation of motion as  to warrant a 
rating under those codes.  Finally, it was noted that a 
claimant should be compensated for all the manifestations of 
a disability to the extent authorized under the regulations, 
and that rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  VAOPGCPREC 
09-98, August 14, 1998.  

The veteran's left knee disorder is currently evaluated as 20 
percent disabling under Diagnostic Code 5257.  Slight, 
recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability rating.  A 20 percent rating 
is assigned if there is moderate recurrent subluxation or 
lateral instability.  Severe, recurrent subluxation or 
lateral instability warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative (hypertrophic or osteoarthritis) 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, including Note 1.  

A noncompensable rating is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees or extension is limited to 10 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees or 
extension is limited to 15 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, respectively.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  

Again, the Board concludes that a rating in excess of 20 
percent is not warranted for the veteran's left knee disorder 
because the current rating already takes into account all the 
manifestations of the veteran's disability to the extent 
authorized under the regulations, including functional loss 
and his assertions of pain.  As noted above, the veteran's 
disability is currently rated 20 percent disabling under 
Diagnostic Code 5257.  However, the clinical findings do not 
support the conclusion that moderate subluxation or lateral 
instability has been demonstrated as required for the 20 
percent rating under that code.  In fact, any subluxation or 
instability shown by the findings on March 1996 VA 
examination and those reported later by Dr. Baker is slight 
at most.  In illustration, the Board points out that on VA 
examination in March 1996 only a mild anterior drawer was 
noted.  Furthermore, on evaluation by Dr. Baker, it was noted 
that all ligaments were intact; no lateral instability or 
subluxation was reported.  Therefore, that aspect of the 
veteran's left knee disability meets only the requirements 
for a 10 percent rating under Diagnostic Code 5257.  
Presumably, taking into account the veteran's complaints of 
pain, functional limitation, and x-ray findings of 
osteoarthritis, the veteran was also awarded an 
"additional" rating of 10 percent for these aspects of the 
disability in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59 
and relevant Court precedent.  However, it appears that the 
20 percent rating was lumped together under the same 
diagnostic code, 5257.  Nonetheless, finding that pyramiding 
would result if those aspects were considered again, the 
Board denied a rating in excess of 20 percent in its May 1998 
decision.  

In properly rating the veteran's left knee disorder at this 
time, including with consideration of the newly issued 
General Counsel opinion, the Board finds that the veteran's 
left knee disorder warrants a 10 percent rating under 
Diagnostic Code 5257 based on clinical findings of mild 
instability.  Next, the veteran is also entitled to a 10 
percent rating under Diagnostic Code 5003.  This aspect of 
the rating is based on the conclusion that, although the 
veteran does not meet the criteria for a noncompensable 
rating based on limitation of motion of the leg because his 
demonstrated range of motion was virtually full, x-rays 
confirm there is arthritis in the left knee joint.  
Furthermore, tenderness over the medial joint line was found 
on both the VA and private examinations and the veteran 
complained of pain on motion which limited his activity.  
Based on these findings and with consideration of 38 C.F.R. 
§§ 4.40, 4.50 and 4.59 as directed in VAOPGCPREC 09-98, a 10 
percent rating may be awarded under Diagnostic Code 5003.  
These ratings combine for a 20 percent rating for the 
veteran's left knee disorder.  

As noted and explained above, the clinical evidence clearly 
does not support a finding of moderate instability to warrant 
a 20 percent rating under Diagnostic Code 5257 on its own.  
Additionally, the clinical evidence also clearly does not 
support a finding of limitation of motion sufficient to 
warrant a 20 percent rating under either Diagnostic Code 5260 
or 5261.  As was noted, demonstrated motion of the left leg 
was virtually full on both private and VA examinations.  
Hence, the Board finds that the 20 percent rating for the 
veteran's left knee disorder adequately compensates for the 
level of disability demonstrated, and accordingly, a rating 
in excess of 20 percent may not be granted.  


ORDER

A rating in excess of 20 percent for a left knee disorder is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


